Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 12/30/21.  As directed by the amendment: claims 1-5, 7-10, and 12-16 have been amended, claims 17-22 have been cancelled, and claims 23-29 have been added.  As such, claims 1-16 and 23-29 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement filed 12/8/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Note: the crossed-through YouTube video is not being considered as the examiner was not able to view the video as it appears to have been removed.

Claim Objections
Claims 11-12 objected to because of the following informalities:  the language “an attachment” (claim 11 line 2 and claim 12 line 2) is objected to because claim 9 already sets forth the attachment (see line 6); Examiner suggests amending to read –the massage attachment--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 27, the amendments to claim 1, such as the therapy device including a massage attachment received on a distal end of the push rod assembly and an attachment module having the wireless control unit and biometric sensor, are directed towards the embodiment shown in Figs. 43-47 and the disclosure as originally filed does not provide support for this embodiment’s biometric sensor to be an oxygen saturation sensor.  As such, claim 27 presents new matter not found in the disclosure as originally filed.
Regarding claim 28, the amendments to claim 1, such as the therapy device including a massage attachment received on a distal end of the push rod assembly and an attachment module having the wireless control unit and biometric sensor, are directed towards the embodiment shown in Figs. 43-47 and the disclosure as originally filed does not provide support for this embodiment’s biometric sensor to be an a blood flow sensor.  As such, claim 28 presents new matter not found in the disclosure as originally filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user" in line 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the language “the biometric sensor” (line 12) is unclear as line 11 sets forth the possibility of plural biometric sensors with the language “at least one biometric sensor” and it is not clear if the language in line 12 is referring to each, or a particular one, of the possible plural biometric sensors.  Examiner suggests amending to read –the at least one biometric sensor--.
Regarding claim 9, the language “the biometric sensor” (line 13) is unclear as line 8 sets forth the possibility of plural biometric sensors with the language “at least one biometric sensor” and it is not clear if the language in line 13 is referring to each, or a particular one, of the possible plural biometric sensors.  Examiner suggests amending to read –the at least one biometric sensor--.
Claim 13 recites the limitation "the user" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the language “the biometric sensor” (line 21 and 22, two instances) is unclear as line 16 sets forth the possibility of plural biometric sensors with the language “at least one 
Regarding claim 13, the language “the housing” (line 22) is unclear as it is not known if this is referring to the housing of the percussive therapy device (line 2) or the attachment module housing (line 12-13).
Claim 14 recites the limitations "the gyroscope" in line 2 and “the accelerometer” in line 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitations "the angular position data" in line 4-5, “the linear position data” in line 5, and “the force magnitude data” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitation "the at least one remoted device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 23, the language “the biometric sensor” (line 3 and 4, two instances) is unclear as claim 1 line 11 sets forth the possibility of plural biometric sensors with the language “at least one biometric sensor” and it is not clear if the language in claim 23 is referring to each, or a particular one, of the possible plural biometric sensors.  Examiner suggests amending to read –the at least one biometric sensor--.
Regarding claim 23, the language “the housing” (line 4) is unclear as it is not known if this is referring to the housing of the percussive therapy device (claim 1 line 2) or the attachment module housing (claim 7 line 3).
Regarding claim 24, the language “the biometric sensor” (line 1) is unclear as claim 1 line 11 sets forth the possibility of plural biometric sensors with the language “at least one biometric sensor” and it 
Regarding claim 25, the language “the biometric sensor” (line 1) is unclear as claim 1 line 11 sets forth the possibility of plural biometric sensors with the language “at least one biometric sensor” and it is not clear if the language in claim 25 is referring to each, or a particular one, of the possible plural biometric sensors.  Examiner suggests amending to read –the at least one biometric sensor--.
Claims 2-8, 10-12, and 26-29 are rejected based on dependency on a rejected claim.

Claim Interpretation
The claim limitation “a user can grasp any of the first, second, or third handle portions independently to use the percussive massage device” (claim 26) is being interpreted in light of the disclosure to mean that each of the first, second, and third handle portions at any one time must be able to be grasped and the device used independently, such as shown in Figs. 3-5 of parent application 17/018099, and not interpreted as only one of the first, second, or third handle portions must be grasped and used individually.  In other words, the claim limitation sets forth that each of the conditions shown in Figs. 3-5 of parent application 17/018099 is present in the claim and not that only at least one of the conditions is present.
The claim limitation regarding the term “generally straight” (claim 26) is being interpreted in light of the disclosure of parent application 16/869402 para. 0021 to mean that a majority of the handle portion is straight but can include rounded edges or corners where the different handle portions meet or where the handle portions meet the bulge portion or the finger protrusion.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (2021/0128402) in view of Pepe (2017/0304145) and Loghmani et al. (2018/0243158).
Regarding claim 1, Dai shows a percussive therapy device (see Fig. 16-18, 23, abstract for example) which includes a housing (see Fig. 18 housing defined by elements 9 and 16), an electrical source (see Fig. 16-18 and para. 0084, electrical source 5), a motor positioned in the housing (see Fig. 16 and 18, para. 0084-0085, motor 10), a switch for activating the motor (see Fig. 16 and 18, para. 0084, switch 3), a push rod assembly operatively connected to the motor and configured to reciprocate in response to activation of the motor (see Figs, 16, 18, and 23, para. 0084-0085, push rod assembly defined by elements 12 and 13), wherein a massage attachment is removably received on a distal end of the push rod assembly (see Fig. 18, massage attachment 21, see para. 0094, see also Fig. 23 showing massage attachments 2361, 2360, 2359, and 2358, see para. 0130), and an attachment module operatively connected to and removable from the housing of the percussive therapy device, the attachment module including at least one sensor (see Figs. 16, 18, and 23, attachment module 20 in Fig. 16 and 18, attachment module 2301 in Fig. 23 and para. 0130 including sensor 2303). The Dai device is silent as to the attachment module’s sensor explicitly being a biometric sensor to obtain biometric data of the user (note sensor 2303 being a temperature sensor) and including a wireless control unit which transmits the biometric data to the percussive therapy device; however, Pepe teaches a similar percussive therapy device with thermal therapy which includes a temperature sensor which explicitly measures the user’s temperature, i.e. obtains biometric data of the user (see Pepe para. 0009 and para. 0029), and Loghmani teaches providing an attachment module with a sensor to include a wireless control unit to transmit data back to the device (see Loghmani para. 0046-0047 and 0064-0065 for 
Regarding claim 6, the modified Dai device is configured to receive at least one protocol configured to provide at least one therapeutic effect (see Dai para. 0089-0094 and 0099 which discloses providing protocol such as percussion only, or percussion combined with heating or cooling therapeutic effects).
Regarding claim 9, the use of the Dai device includes a method of providing at least one therapeutic effect to a user (see Fig. 16, 18, and 23, abstract for example, therapeutic effect being percussion, heating, or cooling) which includes the steps of obtaining a percussive therapy device including a housing, an electrical source, a motor positioned in the housing, a switch for activating the motor, a push rod assembly operatively connected to the motor and configured to reciprocate in response to activation of the motor (see Fig. 16, 18, and 23, para. 0084-0085 housing defined by elements 9 and 16 in Fig. 16 and 18, housing also shown in Fig. 23; electrical source 5; motor 10; switch 3; push rod assembly defined by elements 12 and 13), placing a removable massage attachment on a distal end of the push rod assembly (see Fig. 15-16, 18, and 23, para. 0094, massage attachment 21 shown in Fig. 18; see also Fig. 23 showing massage attachments 2361, 2360, 2359, and 2358, see para. 0130), securing an attachment module to the housing of the percussive therapy device, the attachment module including at least one sensor (see Figs. 16, 18, and 23, attachment module 20 in Fig. 16 and 18, attachment module 2301 in Fig. 23 and para. 0130 including sensor 2303), and operating the percussive therapy device to reciprocate the massage attachment (see para. 0097 for example), massaging a body part of the user using the massage attachment (see para. 0097).  The Dai method is silent as to the 
Regarding claim 10, the modified Dai method’s biometric data is displayed on a display on the percussive therapy device (see Loghmani para. 0046-0047and 0064-0065 which discloses displaying monitored data on display 8, see Dai para. 0045 and Fig. 2, display 201; Dai modified in view of Pepe to explicitly measure the user’s temperature, biometric data, and in view of Loghmani to wirelessly transmit the data to the device for display).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai, Pepe, and Loghmani as applied to claim 1 above, and further in view of Colloca et al. (2007/0150004).
Regarding claim 2, the modified Dai device’s attachment module includes a sensor (see Dai para. 0130), but is silent as to including at least one of an angular positon sensor configured to obtain angular position data of the device and a linear position sensor configured to obtain linear position data of the device; however, Colloca teaches a similar therapy device which includes at least one of an angular .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai, Pepe, Loghmani, and Colloca as applied to claim 2 above, and further in view of Blain et al. (2020/0294423).
Regarding claim 5, the modified Dai device is silent as to a graphical representation of the percussive therapy device and showing at least one of the angular position data and the linear position data (note: Loghmani para. 0046-0047and 0064-0065 which discloses displaying monitored data on display 8, see Dai para. 0045 and Fig. 2, display 201); however, Colloca teaches gathering at least one of angular position data and linear position data (see Colloca para. 0034, accelerometer gathering data) and Blain teaches providing a display of real time positional data of a tool being used for training purposes (see Blain para. 0002).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Dai device to provide graphical representation of at least one of angular position data and linear position data, in view of Loghmani which discloses display of sensed data, and to provide a graphical representation of the percussive therapy device’s angular/linear position, as taught by Blain, in order to provide education to the user on how to properly use the device (see Blain para. 0002).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai, Pepe, and Loghmani as applied to claim 1 above, and further in view of Pepe (2020/0268594) (hereinafter Pepe ‘594).
Regarding claim 3, the modified Dai device is silent as to the massage attachment including a vibration actuator therein that is in electrical communication with the electrical source; however, Pepe ‘594 teaches a similar device which includes a vibration actuator in the massage attachment which is in electrical communication an electrical source (see Pepe ‘594 para. 0037, vibration generator 160, para. 0039-0041 which discloses electrical connection between the massage attachment and electrical source).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Dai device’s massage attachment to include a vibration actuator therein, as taught by Pepe ‘594, in order to provide an additional therapeutic effect for the user’s needs (vibration along with percussion, see Pepe ‘594 para. 0035).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai, Pepe, and Loghmani as applied to claim 1 above, and further in view of Pepe ‘594 and Paspatis et al. (2022/0007810).
Regarding claim 4, the modified Dai device is silent as to the massage attachment including an exfoliating actuator therein in electrical communication with the electrical source; however, Pepe ‘594 teaches a massage attachment with additional therapeutic actuators connected to electrical source (see Pepe ‘594 para. 0037 which discloses vibration actuator, see also para. 0035 which discloses providing warming/cooling or “any other therapeutic related service, depending upon the need of the user”) and Paspatis teaches a therapy device with a massage attachment providing exfoliation (see Paspatis para. 0065-0067).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Dai device’s massage attachment to include an .

Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai, Pepe, and Loghmani as applied to claims 1 and 9 above, and further in view of Marton et al. (10,314,762).
Regarding claim 8, the modified Dai device is silent as to including a percussive therapy device wireless control unit configured to transmit the biometric data to a mobile electronic device (note: the modification of Dai in view of Loghmani includes providing wireless transmission of biometric data from the attachment to the therapy device); however, Marton teaches a similar device which includes providing wireless control unit to transmit data from the device to a mobile electronic device (see Marton col. 37 ln. 38 through col. 39 ln. 19 which discloses the percussive therapy device being paired with a mobile electronic device such as a smart phone and which transmits data to the mobile electronic device).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Dai device to include a percussive therapy device wireless control unit configured to transmit data to a mobile electronic device, as taught by Marton, in order to provide storage of usage data for later review by the user (see Marton col. 38 ln. 38-55).
Regarding claim 12, the modified Dai method is silent as to the step of determining whether an attachment of the percussive therapy device is in contact with the user; however, Marton teaches a similar percussive therapy device/method which includes determining whether an attachment of the device is in contact with the user (see Marton col. 28 ln. 21-39 which discloses measuring force of an attachment applied to the user’s body, thus in contact with the user).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Dai method to include the step of determining whether an attachment is in contact with the .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai, Pepe, and Loghmani as applied to claim 9 above, and further in view of Marton and Goldstein (2018/0008512).
Regarding claim 11, the modified Dai method is silent as to the step of obtaining force magnitude data to determine magnitude of force an attachment of the device is exerting on the user and recommending an adjustment to force magnitude based on the force magnitude data; however, Marton teaches a similar percussive massage device/method which includes obtaining force magnitude data to determine magnitude of force an attachment is exerting on a user (see Marton col. 28 ln. 21-39) and Goldstein discloses recommending an adjustment of the use of the device (see Goldstein para. 0079, 0088, 0097-0098; via the instructions provided, it being obvious to provide instructions regarding force of the massage).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Dai method to include the step of obtaining force magnitude data of the attachment’s force exerted on a user, as taught by Marton, and to provide recommendation to an adjustment of the use of the device, as taught by Goldstein, in order to provide the ability for the user to monitor the force used (Marton col. 28 ln. 21-39) and to provide instruction to the user on how to use the device (via Goldstein’s instructions).

Claims 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai, Pepe, and Loghmani as applied to claim 1 above, and further in view of Hirosawa (JP 04-47440) (see attached machine translation).
Regarding claim 26, the modified Dai device is silent as to the housing including first, second, and third handle portions which cooperate to at least partially define a handle opening, the handle 



    PNG
    media_image1.png
    656
    775
    media_image1.png
    Greyscale


Regarding claim 29, the modified Dai device includes a massage attachment which includes a heating or cooling actuator therein in electrical communication with the electrical source (see Dai para. 0098-0099 for example).

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai, Pepe, and Loghmani as applied to claim 1 above, and further in view of Driscoll et al. (2016/0030279).
Regarding claim 27, the modified Dai device is silent as to the biometric sensor being an oxygen saturation sensor; however, Driscoll teaches a similar device with a massage head having an oxygen 
Regarding claim 28, the modified Dai device is silent as to the biometric sensor being blood flow sensor; however, Driscoll teaches a similar device with a massage head having a blood flow sensor (see Driscoll para. 0018).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Dai device’s sensor to be blood flow sensor, as taught by Driscoll, in order to provide the ability to monitor the user’s changing blood flow volume/heart rate.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 23-25 and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785